         Case 1:19-cr-00490-RMB Document 30 Filed 07/17/19 Page 1 of 1
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      July 17, 2019

VIA ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jeffrey Epstein, 19 Cr. 490 (RMB)

Dear Judge Berman:

        The Government respectfully submits this letter to briefly respond to one aspect of the
defendant’s July 16, 2019 letter (ECF No. 24), and to provide the Court with additional information
regarding the defendant’s foreign passport. The defendant’s July 16, 2019 letter asserts: “[A]s for
the Austrian passport the government trumpets, it expired 32 years ago. And the government offers
nothing to suggest—and certainly no evidence—that Epstein ever used it.” (ECF No. 24 at 7). In
fact, the passport contains numerous ingress and egress stamps, including stamps that reflect use
of the passport to enter France, Spain, the United Kingdom, and Saudi Arabia in the 1980s.

        The Government further notes that the defendant’s submission does not address how the
defendant obtained the foreign passport and, more concerning, the defendant has still not disclosed
to the Court whether he is a citizen or legal permanent resident of a country other than the United
States.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney


                                             By:       /s Alison Moe
                                                   Alison Moe / Alex Rossmiller / Maurene Comey
                                                   Assistant United States Attorneys
                                                   Southern District of New York
                                                   Tel: (212) 637-2225 / 2415 / 2324

Cc:    All counsel of record (Via ECF)
